Case: 2:18-cv-01060-EAS-EPD Doc #: 151 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 4866




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


DEARREA KING,

              Plaintiff,
                                                    Civil Action 2:18-cv-1060
                                                    Judge Edmund A. Sargus, Jr.
       v.                                           Magistrate Judge Elizabeth P. Deavers


CITY OF COLUMBUS, OHIO, et al.,

              Defendants.

                                     NOTICE OF HEARING

       TAKE NOTICE that a Telephonic Status Conference will be held before the Honorable

Elizabeth A. Preston Deavers on AUGUST 9, 2021 at 10:00 A.M. The parties are directed to

call 1-877-336-1280, enter access code 7598806#, followed by security code 1234#.



Date: August 4, 2021                       s/Sherry Nichols
                                           Sherry Nichols, Courtroom Deputy
                                           Sherry_Nichols@ohsd.uscourts.gov
                                           614-719-3460
